
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Issa (for
			 himself, Mr. Rahall,
			 Mr. Boustany,
			 Mr. Ackerman,
			 Mr. Carnahan,
			 Ms. Kaptur, and
			 Mr. Delahunt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the people of Lebanon on
		  successfully conducting free, fair, and democratic parliamentary elections on
		  June 7, 2009.
	
	
		Whereas the parliamentary elections held in Lebanon on
			 June 7, 2009, were observed by sanctioned international monitoring missions and
			 determined to be free, fair, and to reflect the democratic will of the Lebanese
			 people;
		Whereas several recommendations of the National Commission
			 on Electoral Law were adopted to revise and reform the electoral system ahead
			 of the June 2009 elections;
		Whereas the Ministry of Interior, Lebanese Armed Forces,
			 and Internal Security Forces, through their respective roles of administering
			 and supervising the parliamentary elections, demonstrated a strong commitment
			 to professionalism and the integrity of the electoral process;
		Whereas the United States supports full implementation of
			 all United Nations Security Council resolutions regarding Lebanon, including
			 Resolutions 1559, 1680, and 1701;
		Whereas unexploded ordinance and landmines remain a
			 hazard, and the repair and restoration of Lebanese infrastructure remains a
			 challenge for the Government of Lebanon;
		Whereas assistance by the United States can stimulate the
			 Government of Lebanon to address broad national concerns about the fair
			 distribution of government services, economic opportunities, and employment,
			 which are essential for a peaceful and prosperous society;
		Whereas continued support for civil society and
			 educational institutions would enhance Lebanon’s capacity for
			 governance;
		Whereas the people of Lebanon have a rich and proud
			 history, dating from ancient times to the present, and a democratic tradition
			 for much of its modern history;
		Whereas Lebanon and the United States have enjoyed a
			 history of friendship and cooperation which has been evidenced by the
			 immigration of millions of Lebanese to the United States where they and their
			 descendants have contributed greatly to the fabric of life in the United
			 States; and
		Whereas an independent, democratic, peaceful, and
			 prosperous Lebanon is in the national security interest of the United States:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Republic of Lebanon for
			 successfully conducting free, fair, transparent, and democratic parliamentary
			 elections;
			(2)commends the
			 people of Lebanon for demonstrating their commitment to a free and fair
			 electoral process, furthermore recognizing their adoption of significant
			 electoral reforms in the areas of campaign finance, media regulations,
			 accreditation, and transparency;
			(3)expresses support for United States
			 economic assistance to be used to stimulate and promote additional efforts by
			 the Government of Lebanon to increase security, reduce poverty and
			 unemployment, and facilitate the fair distribution of government services and
			 economic opportunity towards the goal of a peaceful, prosperous Lebanon;
			 and
			(4)affirms that
			 rather than a battleground for foreign confrontation or competition, Lebanon,
			 as a fully sovereign and independent nation, at peace with its neighbors, is
			 critical to the national security of the United States and a respected partner
			 in the Middle East.
			
